Citation Nr: 0330136	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1968 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which found that new 
and material evidence had not been received to reopen a claim 
for service connection for a back condition.  The veteran 
entered a notice of disagreement with this decision in 
February 2002; the RO issued a statement of the case in 
October 2002; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in November 2002.  

In his substantive appeal, the veteran requested a personal 
hearing before the Board at the RO.  This hearing was 
scheduled for August 2003.  However, the veteran failed to 
show for the hearing. 

Furthermore, the Board notes that on his claim form dated 
January 2001, the veteran appears to have raised a claim for 
service connection for "stress and mental problems."  This 
has not been adjudicated by the RO and is referred for 
appropriate action.   

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  In August 1968, the RO denied, on the merits, the 
veteran's claim for service connection for a back condition, 
finding there was no evidence of the claimed condition.  The 
veteran was notified thereof by letter dated in August 1968, 
along with his appellate rights and did not appeal the 
decision.

3.  Evidence added to the record since the prior final denial 
includes medical records from the Veterans Affairs Outpatient 
Clinic (VAOPC) in Bakersfield, California, for August 1993 to 
November 1998, and transcripts reflecting the veteran's 
courses and grades in high school and college between 1963 
and 1969.  

4.   None of the evidence received since August 1968 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a back condition.


CONCLUSIONS OF LAW

1.  The August 1968 RO rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2003).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a back condition 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, which is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The duty to notify provisions of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 (Aug. 
29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  Recent decisions by the U.S. 
Court of Appeals for Veterans Claims have mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to notify, in February 2001, the RO 
sent a letter to the veteran explaining the VCAA and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letter also informed him of the legal elements 
of a service connection claim.  Additionally, the statement 
of the case (SOC) issued in October 2002 provided notice of 
the VCAA provisions.  

With respect to VA's duty to assist the appellant, the 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.  The veteran has also not responded to VA's requests 
for authorization for release of information.  

Therefore, the Board finds that the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met and that no further evidence is 
necessary to substantiate the veteran's claim to reopen this 
case.  See 38 U.S.C.A. § 5103(a) (West 2002).  In this 
appellant's case, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim for VA compensation benefits (to have the claim for 
service connection for a back condition reopened based on the 
receipt of new and material evidence).  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002).  Accordingly, no further notice 
to the veteran or further assistance in acquiring additional 
evidence is required by the new statute and regulations.  


II. Reopening of Claim for Service Connection for a Back 
Condition

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

An August 1968 rating decision denied service connection for 
a back condition, finding that the evidence did not show the 
presence of a strained back.  Rating actions are final and 
binding based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of an RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

The veteran was notified of this decision in August 1968.  No 
further communication was received from the veteran until 
December 1995 and such communication was unrelated to his 
claim of a back condition.  Therefore, the August 1968 rating 
decision is final. 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  38 C.F.R. § 3.159(c) (2002).  As the veteran in 
this case filed his claim to reopen in January 2001, prior to 
the August 29, 2001 effective date for regulatory change of 
the new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence received since 1968 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).

The Board concludes that the veteran has not submitted 
material evidence.  The August 1968 rating decision found 
that the veteran's claim of a strained back was not supported 
by evidence in the record, as there was no record of 
treatment for a strained back.  The veteran's service medical 
records made no mention of back complaints.  The new evidence 
includes medical records from August 1993 to November 1998 
detailing the veteran's back pain.  Included in these records 
is a doctor's notation that the veteran had a history of low 
back pain since 1988.  Another notation stated that the 
veteran had back pain since 1989.  In December 1995, the 
notes reflect that the veteran had low back pain for 5 to 6 
years.  Significantly, the medical records and the doctors' 
notations do not state the cause or origin of the veteran's 
back pain.  

This new evidence suggests that the veteran has been 
suffering from back pain due to an unspecified cause since 
the late 1980's.  None of this new evidence addresses whether 
the veteran had complained of, or was diagnosed with, back 
pain or a back condition while in service.  Furthermore, as 
previously mentioned, after a review of the veteran's service 
medical records, the Board observes that at no time during 
his service did the veteran complain of back pain and on two 
separate Reports of Medical History (dated February 20, 1968 
and March 7, 1968) the veteran checked 'no' in response to 
whether he had ever had or now has 'recurrent back pain.'  

At the time the RO initially denied this claim in 1968, there 
was no evidence the veteran had a back condition that was 
diagnosed or incurred during service.  There is still no such 
evidence.  The new evidence must at least "contribute to a 
more complete picture of the circumstances surrounding the 
origin" of the veteran's back condition, to include the 
issue of whether he, in fact, experienced strain or injury to 
his back during his military service.  Hodge, 155 F.3d at 
1363.  This evidence does not, and accordingly, the Board 
finds this evidence received subsequent to September 1968 is 
not new and material and does not serve to reopen the claim 
for service connection for a back condition. 

The other evidence the veteran submitted in connection with 
his attempt to reopen consists of his academic transcripts 
from his high school and college dated between 1963 and 1969.  
These make no reference to the veteran suffering from any 
back problems and provide no meaningful information regarding 
whether the veteran incurred a back condition in service.  
Therefore, this evidence is likewise not considered new and 
material.  


ORDER

Having found that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a back condition, the appeal is denied. 



	                     
______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




